DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended as per Applicant’s amendment filed on January 7, 2022.  No claims have been canceled.  Claims 1-27 are pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 22-27 are rejected under 35 U.S.C. 103 as obvious over Woo (US 2019/0088200 A1, Published March 21, 2019) or, in the alternative, under 35 U.S.C. 103 as obvious over Woo (US 2019/0088200 A1, Published March 21, 2019) in view of Seo (US 2021/0264832 A1, Filed August 31, 2020).
As to claim 1, Woo discloses a method for driving a display panel, comprising a plurality of picture update periods (Woo at Fig. 3, hysteresis compensation period contains a plurality of update periods within t1 to t6), 
wherein at least one of the plurality of picture update periods comprises a data write stage, a data retention stage, and a data compensation stage (Woo at Fig. 3, compensation and data writing period t6, light emission period t8, and hysteresis compensation period t1-t4, respectively); and
the data compensation stage is prior to the data write stage (Woo at Fig. 3, hysteresis compensation period t1-t4 precedes the compensation and data writing period t6); and
at the data compensation stage, providing a gate scanning signal for a pixel unit comprised in the display panel and writing a compensation data voltage to the pixel unit n turns on transistor T2 allowing an on-bias voltage to be written into the pixel unit; ¶ [0087], [0095]), 
wherein the compensation data voltage is less than a target data voltage which is a theoretical data voltage corresponding to target brightness of a current picture update period (Woo does not affirmatively state that its on-bias voltage is less than the data voltage DATA.  However, it would be obvious to a person of ordinary skill that the on-bias voltage is necessarily less than a target data voltage because the on-bias voltage is applied to turn on T1 just enough to compensate for the hysteresis effect.  Secondly, ¶ [0094] discloses the case where a pixel is changed from black to white state.  Since white is necessarily the maximum gradation value, it necessarily follows that the on-bias voltage for hysteresis compensation would be less than the white data voltage); 
at the data write stage, the gate scanning signal is provided for and the target data voltage is written to the pixel unit (Woo at Figs. 2-3, at data compensation and writing period t6; ¶ [0087], [0093]); and 
at the data retention stage, no data voltage is written to the pixel unit (Woo at Fig. 3, period t8 is analogous to a data retention stage). 
In the event that it is found that Woo does not disclose that “the compensation data voltage is less than a target data voltage which is a theoretical data voltage corresponding to target brightness of a current picture update period,” then Examiner offers in the alternative Woo in view of Seo for disclosing this aspect.  Seo at ¶ [0115] discloses “The first data voltage VD1a which is the data voltage before the compensation may be a voltage less than a target data voltage T-VD1 which corresponds to a target grayscale.” 

As to claim 3, the combination of Woo and Seo discloses the method for driving a display panel of claim 1, wherein a same picture update period of the plurality of picture update periods comprises a plurality of the data compensation stages, the plurality of the data compensation stages comprises a third data compensation stage and a fourth data compensation stage, the third data compensation stage precedes the fourth data compensation stage (Woo at Fig. 3, hysteresis compensation), and a compensation data voltage written at the fourth data compensation stage is equal to a compensation data voltage written at the third data compensation stage (Woo at Figs. 2-3; ¶ [0085], [0094], on-bias voltage is ostensibly constant). 
As to claim 6, the combination of Woo and Seo discloses the method for driving a display panel of claim 1, wherein a same picture update period of the plurality of picture update periods comprises N data compensation stages, M data retention stages, and P data write stages; wherein N/(N+M+P).ltoreq.1/6, and N, M, and P are integers greater than or equal to 1 (Woo at Fig. 3). 
As to claim 22, Woo discloses a display device, comprising: 

at least one of the plurality of picture update periods comprises a data write stage, a data compensation stage, and a data retention stage (Woo at Fig. 3, compensation and data writing period, light emission period, and hysteresis compensation period, respectively), and 
at least one of the plurality of picture update periods further comprises that the data compensation stage precedes the data write stage (Woo at Fig. 3, hysteresis compensation period precedes the compensation and data writing period); 
a scanning drive unit configured to provide a gate scanning signal for each of the plurality of pixel units at the data write stage and the data compensation stage, separately (Woo at Figs. 1-3, second scan signal GWn; ¶ [0063]); and 
a data write unit, wherein the data write unit is configured to provide the gate scanning signal for and write a target data voltage to the each of the plurality of pixel units at the data write stage (Woo at Figs. 1-3, transistor T2 is configured to write the data signal DATA under the controls of second scan signal GWn), 
wherein the target data voltage is a theoretical data voltage corresponding to target brightness of a current picture update period (Woo at Figs. 2-3, data voltage DATA; ¶ [0094]-[0095]); and 
the data write unit is further configured to provide the gate scanning signal for and write a compensation data voltage to the each of the plurality of pixel units at the n during hysteresis compensation period; ¶ [0085], [0095]), 
wherein the compensation data voltage is less than the target data voltage (Woo does not affirmatively state that its on-bias voltage is less than the data voltage DATA.  However, it would be obvious to a person of ordinary skill that the on-bias voltage is necessarily less than a target data voltage because the on-bias voltage is applied to turn on T1 just enough to compensate for the hysteresis effect.  Secondly, ¶ [0094] discloses the case where a pixel is changed from black to white state.  Since white is necessarily the maximum gradation value, it necessarily follows that the on-bias voltage for hysteresis compensation would be less than the white data voltage). 
In the event that it is found that Woo does not disclose that “the compensation data voltage is less than the target data voltage,” then Examiner offers in the alternative Woo in view of Seo for disclosing this aspect.  Seo at ¶ [0115] discloses “The first data voltage VD1a which is the data voltage before the compensation may be a voltage less than a target data voltage T-VD1 which corresponds to a target grayscale.” 
 Woo discloses a base OLED display device upon which the claimed invention is an improvement.  Seo discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Woo the teachings of Seo for the predictable result of reducing power consumption or minimizing line crosstalk (Seo at ¶ [0005]-[0006]).
As to claim 23, the combination of Woo and Seo discloses the display device of claim 22, wherein the display panel comprises a plurality of pixel drive circuits, each of which corresponds to a respective one of the plurality of pixel units (Woo at Figs. 1-2); 
wherein each of the plurality of pixel drive circuits comprises: a drive transistor, a data write module, a light emission control module, and a threshold compensation module (Woo at Fig. 2, drive transistor T1,  data write module T2,  light emission control T5 & T6, and  threshold voltage compensation T3); 
wherein a control terminal of the drive transistor is connected to a first node, a first terminal of the drive transistor is connected to a second node, and a second terminal of the drive transistor is connected to a third node (Woo at Fig. 2, gate, drain, and source respectively of T1); 
the data write module is electrically connected between a data signal terminal and the second node (Woo at Fig. 2, transistor T2); 
the threshold compensation module is electrically connected between the first node and the third node (Woo at Fig. 2, transistor T3); and 
the data write module is configured to provide a data signal inputted from the data signal terminal for the drive transistor (Woo at Fig. 2, transistor T2 is connected to gate of T1); 
the threshold compensation module is configured to compensate the first node with a threshold voltage of the drive transistor (Woo at Fig. 2, transistor T3); and 
the light emission control module and the drive transistor are electrically connected between a power signal terminal and a light-emitting element, and the light 
As to claim 24, the combination of Woo and Seo discloses the display device of claim 22, wherein the display panel comprises a plurality of pixel drive circuits, each of which corresponds to a respective one of the plurality of pixel units (Woo at Figs. 1-2); 
wherein each of the plurality of pixel drive circuits comprises: a drive transistor, a data write module, a light emission control module, a threshold compensation module, and a bias adjustment module (Woo at Fig. 2, drive transistor T1,  data write module T2,  light emission control T5 & T6, and, threshold voltage compensation T3, and bias adjustment T4); 
wherein a control terminal of the drive transistor is connected to a first node, a first terminal of the drive transistor is connected to a second node, and a second terminal of the drive transistor is connected to a third node (Woo at Fig. 2, gate, drain, and source respectively of T1); 
the data write module is electrically connected between a data signal terminal and the second node and configured to provide a data signal inputted from the data signal terminal for the drive transistor (Woo at Fig. 2, transistor T2); 
the light emission control module and the drive transistor are electrically connected between a power signal terminal and a light-emitting element, and the light emission control module is configured to control whether a drive current flows through the light-emitting element (Woo at Fig. 2, transistors T5 and T6); 

the bias adjustment module is electrically connected between a threshold bias adjustment signal terminal and the second node or between the threshold bias adjustment signal terminal and the third node (Woo at Fig. 2, transistor T4); 
a control terminal of the bias adjustment module is connected to a first control signal terminal (Woo at Fig. 2, GI), and 
the bias adjustment module is configured to control a voltage bias of the drive transistor under the control of a first control signal inputted from the first control signal terminal and a threshold bias adjustment signal inputted from the threshold bias adjustment signal terminal (Woo at Fig. 2, GI and Vint). 
As to claim 25, the combination of Woo and Seo discloses the display device of claim 24, wherein the drive transistor is an N-type transistor (Woo at ¶ [0104]); and 
the threshold compensation module and the bias adjustment module are reused as an initialization module for resetting the first node (Woo at Figs. 2-3, GI and GW signals). 
As to claim 26, the combination of Woo and Seo discloses the display device of claim 24, wherein the drive transistor is an N-type transistor (Woo at ¶ [0104]); 
the data write module is reused as the bias adjustment module, and the data signal terminal is reused as the threshold bias adjustment signal terminal; and the data write module is further configured to provide the second node with the threshold bias adjustment signal inputted from the data signal terminal (Woo does not expressly 
As to claim 27, the combination of Woo and Seo discloses the display device of claim 24, wherein the drive transistor is a P-type transistor (Woo at Fig. 2; ¶ [0104]); and the threshold compensation module and the bias adjustment module are reused as an initialization module for resetting the first node (Woo at Figs. 2-3, GI and GW signals).
Claims 2, 11, 20, 21 are rejected under 35 U.S.C. 103 as obvious over Woo and Seo as applied to claim 1 above, and in further view of Park (US 2020/0193910 A1, June 18, 2020).
As to claim 2, the combination of Woo and Seo discloses the method for driving a display panel of claim 1, wherein a same picture update period of the plurality of picture update periods comprises a plurality of the data compensation stages, the plurality of the data compensation stages comprises a first data compensation stage and a second data compensation stage, the first data compensation stage precedes the second data compensation stage (Woo at Fig. 3).
The combination does not disclose that a compensation data voltage written at the second data compensation stage is greater than a compensation data voltage written at the first data compensation stage. 
However, Park does disclose that a compensation data voltage written at the second data compensation stage is greater than a compensation data voltage written at the first data compensation stage (Park at Figs. 3, 6A).

As to claim 11, the combination of Woo and Seo discloses the method for driving a display panel of claim 1.
The combination does not disclose that a same picture update period of the plurality of picture update periods comprises N data compensation stages, M data retention stages, and P data write stages; wherein N, M, and P are integers greater than or equal to 1; and n data retention stages of the M data retention stages exist between any adjacent two data compensation stages of the N data compensation stages, where 0.ltoreq.n.ltoreq.M. 
However, Park does disclose that a same picture update period of the plurality of picture update periods comprises N data compensation stages, M data retention stages, and P data write stages; wherein N, M, and P are integers greater than or equal to 1 (Park at Figs. 3, 6B); and 

The combination of Woo and Seo discloses a base OLED display device upon which the claimed invention is an improvement.  Park discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Woo and Seo the teachings of Park for the predictable result of the number of scan pulses and the grayscale compensation value for data over-driving are adaptively adjusted according to the image variation, so that the display quality of still and moving images can be considerably improved (Park at ¶ [0170]).
As to claim 20, the combination of Woo and Seo discloses the method for driving a display panel of claim 1.
The combination does not disclose that the data write stage comprises at least a target data voltage writing period and a light-emitting period; the data compensation stage comprises at least a compensation data voltage writing period and the light-emitting period; and the data retention stage comprises at least the light-emitting period. 
However, Park does disclose that the data write stage comprises at least a target data voltage writing period and a light-emitting period (Park at Fig. 3, T_W and T_E); 
the data compensation stage comprises at least a compensation data voltage writing period and the light-emitting period (Park at Fig. 3, T_B); and 

The combination of Woo and Seo discloses a base OLED display device upon which the claimed invention is an improvement.  Park discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Woo and Seo the teachings of Park for the predictable result of the number of scan pulses and the grayscale compensation value for data over-driving are adaptively adjusted according to the image variation, so that the display quality of still and moving images can be considerably improved (Park at ¶ [0170]).
As to claim 21, the combination of Woo, Seo, and Park discloses the method for driving a display panel of claim 20, wherein each of the data write stage and the data compensation stage further comprises a first threshold bias period and/or a second threshold bias period (Woo at Fig. 3, initialization t1, t3, t5); 
wherein at the data write stage, the first threshold bias period precedes the target data voltage writing period (Woo at Fig. 3, initialization t5 precedes t6), and the second threshold bias period is between the target data voltage writing period and the light-emitting period (Woo at Fig. 3, initialization period t7 follows t6 and is before t8); and 
at the data compensation stage, the first threshold bias period precedes the compensation data voltage writing period (Woo at Fig.3, t1, t3, and t5 precede t6), and the second threshold bias period is between the compensation data voltage writing period and the light-emitting period (Woo at Fig. 7, t7 is between t6 and t8). 

Response to Arguments
Applicant's arguments filed with respect to claims 1-27 have been fully considered but they are not persuasive.
Applicant contends that the Woo reference does not disclose the claimed subject matter of “writing a compensation data voltage to the pixel unit” (Applicant’s Response (AR) at pp 11-13).  Examiner respectfully disagrees because Woo discloses at ¶ [0087] that “Subsequently, at the sixth period t6, a second scan signal GW is supplied to the second scan line GWL, and the second transistor T2 and the third transistor T3 are turned on. When the third transistor T3 is turned on, the first transistor T1 is diode-connected. When the first transistor T1 is diode-connected, a data signal DATA and a compensation voltage corresponding to a threshold voltage of the first transistor T1 are applied to the gate electrode G1 of the first transistor T1.”  Therefore, under the broadest reasonable interpretation (BRI) standard, Woo contemplates the claimed subject matter recited in amended claim 1.  

Allowable Subject Matter
Subject to the rejection of claims under 35 USC 112 above, claims 4, 5, 7-10, and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4. The method for driving a display panel of claim 1, wherein the plurality of picture update periods comprises at least one first picture update period and at least one second picture update period; 
wherein brightness of each of the at least one first picture update period is greater than brightness of a previous picture update period, and each of the at least one first picture update period comprises the data write stage, the data retention stage, and the data compensation stage; and 
brightness of each of the at least one second picture update period is less than or equal to brightness of a previous picture update period, and each of the at least one second picture update period comprises the data write stage and the data retention stage. 
5. The method for driving a display panel of claim 1, wherein a same picture update period of the plurality of picture update periods comprises a plurality of data compensation stages, and compensation data voltages written in correspondence to the plurality of data compensation stages are in an arithmetic sequence, a geometric sequence, or an exponential sequence. 
7. The method for driving a display panel of claim 1, wherein a same picture update period of the plurality of picture update periods comprises a plurality of data compensation stages, a difference between compensation data voltages written at an ath data compensation stage and an (a+1)th data compensation stage is .DELTA.X1, and a difference between compensation data voltages written at a bth data compensation stage and a (b+1)th data compensation stage is .DELTA.X2; 
wherein .DELTA.X1>.DELTA.X2, a and b are positive integers greater than 0, and a+1.ltoreq.b. 
8. The method for driving a display panel of claim 1, wherein a same picture update period of the plurality of picture update periods comprises a plurality of data compensation stages and a plurality of data retention stages, wherein at least one of the plurality of data retention stages exists between at least two of the plurality of data compensation stages. 
9. The method for driving a display panel of claim 8, wherein a same number of data retention stages of the plurality of data retention stages exist between any adjacent two data compensation stages of the plurality of data compensation stages. 
10. The method for driving a display panel of claim 8, wherein an increasing number of data retention stages of the plurality of data retention stages exist between adjacent two data compensation stages of the plurality of data compensation stages. 
12. The method for driving a display panel of claim 11, wherein M*a %/N data retention stages of the M data retention stages exist between any adjacent two data compensation stages of the N data compensation stages, wherein 30%.ltoreq.a %.ltoreq.50%, M*a % is an integer greater than or equal to 1, and M*a %/N is an integer greater than or equal to 1. 
13. The method for driving a display panel of claim 11, wherein the display panel comprises a plurality of pixel drive circuits, each of which corresponds to a respective pixel unit; wherein the plurality of pixel drive circuits comprises a first pixel drive circuit and a second pixel drive circuit, a drive transistor in the first pixel drive circuit is a silicon-based transistor, and a drive transistor in the second pixel drive circuit is an oxide semiconductor transistor; and in the same picture update period, a proportion of data compensation stages of the first pixel drive circuit is different from a proportion of data compensation stages of the second pixel drive circuit. 
14. The method for driving a display panel of claim 11, wherein the display panel comprises a plurality of pixel drive circuits, each of which corresponds to a respective pixel unit; wherein each of the plurality of pixel drive circuits comprises a drive transistor; wherein the drive transistor comprises an N-type silicon-based transistor, and a number of the data compensation stages, a number of the data retention stages, and a number of the data write stages satisfy that N/(N+M+P).ltoreq.1/6. 
15. The method for driving a display panel of claim 11, wherein the display panel comprises a plurality of pixel drive circuits, each of which corresponds to a respective pixel unit; wherein each of the plurality of pixel drive circuits comprises a drive transistor; wherein the drive transistor comprises a P-type silicon-based transistor, and a number of the data compensation stages, a number of the data retention stages, and a number of the data write stages satisfy that N/(N+M+P).ltoreq.1/12. 
16. The method for driving a display panel of claim 11, wherein the display panel comprises a plurality of pixel drive circuits, each of which corresponds to a respective pixel unit; wherein each of the plurality of pixel drive circuits comprises a drive transistor, and the drive transistor comprises an N-type silicon-based transistor and a P-type silicon-based transistor; the plurality of pixel drive circuits comprises a third pixel drive circuit and a fourth pixel drive circuit, the third pixel drive circuit comprises the N-type silicon-based transistor, and the fourth pixel drive circuit comprises the P-type silicon-based transistor; and in the same picture update period, a proportion of data compensation stages of the third pixel drive circuit is different from a proportion of data compensation stages of the fourth pixel drive circuit. 
17. The method for driving a display panel of claim 11, wherein any adjacent two picture update periods of the plurality of picture update periods comprise a first picture update period and a second picture update period; wherein the first picture update period comprises N1 data compensation stages, M1 data retention stages, and P1 data write stages, and the second picture update period comprises N2 data compensation stages, M2 data retention stages, and P2 data write stages; wherein the first picture update period and the second picture update period satisfy that N1+M1+P1<N2+M2+P2 and N1<N2. 
18. The method for driving a display panel of claim 5, wherein the display panel comprises a first color pixel unit and a second color pixel unit, and under same target brightness, a theoretical data voltage corresponding to the first color pixel unit is less than a theoretical data voltage corresponding to the second color pixel unit; wherein compensation data voltages written to the first color pixel unit at the plurality of data compensation stages are in a first arithmetic sequence, and compensation data voltages written to the second color pixel unit at the plurality of data compensation stages are in a second arithmetic sequence; the first arithmetic sequence comprises N1 terms, with a common difference being d1 and an initial term being a1, and the second arithmetic sequence comprises N2 terms, with a common difference being d2 and an initial term being a2; and the first arithmetic sequence and the second arithmetic sequence satisfy that a1=a2, d1=d2, and N1<N2, that a1=a2, d1<d2, and N1=N2, or that a1<a2, d1=d2, and N1=N2. 
19. The method for driving a display panel of claim 5, wherein the display panel comprises a first color pixel unit and a second color pixel unit, and under same target brightness, a theoretical data voltage corresponding to the first color pixel unit is less than a theoretical data voltage corresponding to the second color pixel unit; wherein a difference between compensation data voltages corresponding to adjacent two data compensation stages of the first color pixel unit is greater than a difference between compensation data voltages corresponding to adjacent two data compensation stages of the second color pixel unit; or a compensation data voltage corresponding to the first color pixel unit at an initial data compensation stage is less than a compensation data voltage corresponding to the second color pixel unit at the initial data compensation stage; or a number of data compensation stages of the first color pixel unit is greater than a number of data compensation stages of the second color pixel unit. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
01/15/2022